Citation Nr: 0708481	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  97-33 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
stress fracture of the right inferior pubic ramus with right 
hip impairment, currently evaluated as 20 percent disabling.  

2.  Entitlement to an effective date prior to October 18, 
1996 for service connection for a right shoulder disability.

3.  Entitlement to an effective date prior to October 18, 
1996 for a 20 percent evaluation for the residuals of a 
stress fracture of the right inferior pubic ramus with right 
hip impairment. 

(The issues of entitlement to increased evaluations for right 
foot plantar fasciitis and left foot plantar fasciitis and 
entitlement to an earlier effective date for a total rating 
based on individual unemployability due to service connected 
disabilities will be the subject of a separate Board 
decision.)



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had a period of active duty for training from 
June to August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1997 and January 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  In the March 1997 rating 
decision, the RO found that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
right shoulder disability.  The RO also confirmed a 
noncompensable evaluation for residuals of a stress fracture 
of the right pubic ramus.  In the January 1999 rating 
decision, the RO denied entitlement to an increased rating 
for major depression.

In an April 2000 decision, the Board denied the claims for 
increased ratings for major depression and residuals of a 
stress fracture to the right pubic ramus; and determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for a right shoulder 
disorder.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2001, the Court granted a joint motion for remand, 
and vacated the Board's decision, so that the claims could be 
re-adjudicated in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).

In an August 2002 decision, the Board determined that new and 
material evidence had been submitted, and reopened the claim 
for service connection for a right shoulder disorder.  The 
Board undertook additional development on this issue, along 
with the issues of entitlement to increased ratings for major 
depression and residuals of a stress fracture to the right 
pubic ramus under 38 C.F.R. § 19.9(a)(2) (2004).  

In a June 2003 decision the Board granted service connection 
for a right shoulder disability and remanded the claims for 
increased ratings for major depression and residuals of a 
stress fracture to the right pubic ramus for RO adjudication 
after 38 C.F.R. § 19.9(a)(2) was invalidated.  In a rating 
action of October 2003, after further development, the RO 
increased the rating for the veteran's major depression from 
30 percent to 70 percent disabling, effective August 8, 1997.  
In addition, the RO increased the evaluation for the 
veteran's fracture of the right inferior ramus with right hip 
impairment to 20 percent, effective October 18, 1996.  

The veteran's appeal was returned to the Board in December 
2004.  The Board increased the evaluation for her depression 
to 100 percent.  The issue of entitlement to an increased 
evaluation for the stress fracture of the right inferior 
pubic ramus was remanded again to obtain additional treatment 
records.  A February 2005 rating decision assigned an 
effective date of August 8, 1997 for the 100 percent 
evaluation for major depression.  The 100 percent evaluation 
is considered a complete grant of the benefits sought by the 
veteran, and this issue is no longer on appeal.  The 
development requested for the remaining issues has been 
completed, and they have been returned to the Board for 
further review.  

In March 2004 the veteran submitted a notice of disagreement 
with the October 2003 rating decision in regard to the 
effective date assigned for service connection for the right 
shoulder disability and the 20 percent rating for the 
fracture of the right inferior pubic ramus.  She was provided 
a statement of the case in regard to these issues in August 
2004 and she submitted argument on these issues in October 
2004, but the RO advised her that she needed to submit a VA 
Form 9.  Her completed Form 9 was received in November 2004.  
An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2006).  A substantive appeal shall be filed within 
60 days from the date of mailing of the statement of the 
case, or within the remainder of the one year period from the 
date of the mailing of the notification of the initial review 
and determination, whichever period ends later.  In this 
case, the notification of the October 2003 decision was 
mailed on November 24, 2003.  The substantive appeal was 
received on November 22, 2004.  Therefore, the substantive 
appeal is timely, and the earlier effective date issues are 
before the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.105(a), 20.200, 20.302, 20.303 (2006).

The issues of entitlement to increased evaluations for right 
foot plantar fasciitis and left foot plantar fasciitis and 
entitlement to an earlier effective date for a total rating 
based on individual unemployability due to service connected 
disabilities are not included in the fee agreement with the 
attorney who represents the veteran for the issues decided in 
this decision.  As the veteran has a different representative 
with regard to those issues they are the subject of a 
separate Board decision. 


FINDINGS OF FACT

1.  Residuals of a stress fracture of the veteran's right 
inferior pubic ramus with right hip impairment are productive 
of marked hip disability.

2.  The veteran's claim for service connection for a right 
shoulder disability was denied in a final August 1995 rating 
decision; her request to reopen her claim was received on 
October 18, 1996.  

3.  The veteran's claim for an increased evaluation for the 
residuals of a stress fracture of the right inferior pubic 
ramus with right hip impairment was received on October 18, 
1996.  

4.  Medical evidence dated during the one year prior to 
October 18, 1996 does not demonstrate slight hip disability 
or restriction of range of motion to a degree that would 
merit a compensable evaluation. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for the residuals of a stress fracture of the 
right inferior pubic ramus with right hip impairment have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.27, 4.40, 4.59, 4.71a, Code 5255 (2006). 

2.  The criteria for an effective date prior to October 18, 
1996 for service connection for a right shoulder disability 
have not been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.105(a), 3.400 (2006). 

3.  The criteria for an effective date prior to October 18, 
1996 for a 20 percent evaluation for the residuals of a 
stress fracture of the right inferior pubic ramus with right 
hip impairment have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.400(o)(2), 4.7, 4.27, 4.40, 4.59, 
4.71a, Code 5255. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the initial decision is dated several years 
before the enactment of the VCAA.  Therefore, preadjudication 
compliance with the VCAA was impossible.  

As the notice came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However the timing deficiency was remedied as to the increase 
rating claim by the AMC's readjudication of the claim in 
December 2005 after sending the proper notice.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

In August 2004, the Appeals Management Center (AMC) provided 
VCAA notice regarding the increase rating claim.  The notice 
included the type of evidence needed to substantiate the 
claims for increased evaluations.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with her 
authorization VA would obtain private medical records on her 
behalf or she could submit the records.  The veteran was 
informed of what evidence or information she was responsible 
for providing.  Finally, the veteran was told to provide any 
evidence in her possession that pertained to the claim.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the increased rating claim service connection 
has been granted, and the first three Dingess elements are 
substantiated.  The 200 notice informed her of the evidence 
needed to substantiate entitlement to a rating, but she was 
not provided with notice of the type of evidence necessary to 
establish an effective date.  There is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

As the Board concludes below that the preponderance of the 
evidence is against an increased rating, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.  

Once service connection is granted, the claim is 
substantiated, and further VCCAA notice regarding downstream 
questions, such as the effective date for service connection 
is not required.  Dingess v. Nicholson, at 490-1.

As to the issue of entitlement to an earlier effective date 
for the 20 percent evaluation for the pubic ramus disability, 
the veteran was provided with information pertaining to the 
establishment of effective dates in a February 2007 letter.  
Her claim has not been readjudicated since the receipt of 
this information.  Cf. Mayfield.  However, a deficiency in 
the timing of VCAA notice is generally not prejudicial to a 
claimant.  Overton v. Nicholson, 20 Vet. App. 1 (2006).  
Neither the veteran nor her counsel have alleged any 
prejudice as to any aspect of the VCAA notice she was given.  

In light of the foregoing, the Board finds that no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  The Board will thus proceed with the consideration 
of this case. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination of her disabilities.  In 
addition, all identified records that are available have been 
obtained.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

Increased Evaluation for Pubic Ramus

The veteran contends that she is entitled to a higher rating 
because she experiences pain on walking, standing and sitting 
in her feet and right pelvic area.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The entire history of the veteran's disability is considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran's stress fracture of the right inferior pubic 
ramus with right hip impairment is currently evaluated as 20 
percent disabling, effective from October 18, 1996.  This 
disability is evaluated under 38 C.F.R. § 4.71a, Code 5299-
5255.  38 C.F.R. § 4.27 provides that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99."  The basis for the evaluation 
assigned is shown in the additional code after the hyphen.

Diagnostic Code 5255 provides that when there is fracture of 
the shaft or anatomical neck of the femur, with nonunion and 
loose motion (spiral or oblique fracture), an 80 percent 
evaluation is merited.  With nonunion, but without loose 
motion and weight bearing is preserved with the aid of a 
brace, a 60 percent evaluation is warranted.  A 60 percent 
evaluation is also merited for fracture of the surgical neck 
of the femur, with false joint.  For malunion of the femur 
with marked knee or hip disability, a 30 percent rating is 
merited.  With moderate knee or hip disability, a 20 percent 
rating is assigned.  With slight knee or hip disability a 10 
percent rating is warranted.  38 C.F.R. § 4.71a, Code 5255.  

In the older medical records, the veteran complains of pain 
with sitting and with exertional movement.  However, X-rays 
did not reveal any arthritis of the hip.  The competent 
evidence of record fails to reveal any clinical pathology to 
account for the veteran's continued complaints of pelvic/hip 
pain.  On VA examination in December 1996 the examiner opined 
that the veteran should not be limited, and that her stress 
fracture should have resolved without chronic adverse 
consequences.  The January 1998 examiner noted moderate 
tenderness on palpation without factors such as limited 
motion.  

More recent medical evidence includes the report of the 
January 2003 VA examination.  The claims folder was reviewed 
by the examiner.  The veteran reported that sitting for more 
than five minutes would provoke pain, and she would often sit 
with her weight on the left side.  The pain improved when she 
was prone.  The veteran was markedly tender in the inferior 
aspects of the pelvis lateral to the genitalia.  The 
assessment was status post right pubic ramus fracture.  There 
was no loss of range of motion, but there was pain on the 
extremes of motion of the right hip.  The examiner estimated 
that the veteran's symptoms were increased by 20 percent due 
to pain during exacerbations.  

A June 2003 VA X-ray study was interpreted as showing no 
significant post-traumatic deformity.  June 2003 VA treatment 
records include a finding of right ischial bursitis with an 
injection of the bursa at that time.  September 2003 records 
show persistent right pelvic area pain, which the veteran 
said interfered with her daily activities.  She was treated 
for pertinent complaints in January 2004 and September 2004.  
A July 2004 X-ray study was again interpreted as normal.  In 
September 2005, the range of motion of the hip was "ok" 
with no discomfort in the pelvic bone area.  

Analysis

There is no X-ray evidence of any abnormality of the ramus, 
hip, or pelvis.  She thus does not have the malunion 
contemplated for compensable evaluations under Diagnostic 
Code 5255.  The 20 percent evaluation has presumably been 
provided on the basis that the disability approximates the 
criteria for that rating although she does not have all of 
the findings specified in the rating schedule.  38 C.F.R. 
§§ 4.7, 4.21.  The evidence has shown a full range of motion 
of the right hip with pain at the extremes.  While there is a 
20 percent loss of normal motion on flare ups, she would 
still retain most of the normal range of motion.  38 C.F.R. 
§§ 4.40, 4.45.  Her current evaluation contemplates a 
moderate disability.  Given the range of motion (even with 
consideration of the functional limitations) and absence of 
deformity, there is no basis for finding that the disability 
is more than moderate.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5252 
provide for evaluations in excess of 20 percent when flexion 
of the thigh is limited to 20 degrees or less.  Normal hip 
flexion is from 0 to 125 degrees.  38 C.F.R. § 4.70.  A 20 
percent loss of flexion would equate to 85 degrees of 
flexion.  This is far in excess of the limitation required 
for an evaluation above 20 percent under Diagnostic Code 
5252.  

The veteran has consistently experienced pain in the right 
pelvic and hip area, and that this pain interferes with her 
daily activities.  As just discussed these symptoms have been 
considered in providing the current evaluation.  Board finds 
that the veteran's disability does not meet or approximate 
the criteria for a higher evaluation.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21. 

Effective Dates

The veteran contends that she has pursued her claims 
consistently since 1994, and she is thus entitled to earlier 
effective dates for the grants of service connection and the 
20 percent evaluation.  

Right Shoulder

The record shows that the veteran's original claim for 
service connection for a right shoulder disability was 
received in June 1995.  Entitlement to service connection for 
a right shoulder disability was denied in an August 1995 
rating decision.  The veteran was informed of this decision 
and provided with her appellate rights in on August 12, 1995.

In September 1995, the veteran submitted a statement in which 
she sought to reopen a claim for service connection for 
depression.  There was no reference to the right shoulder 
disability.

VA treatment records dated prior to October 18, 1996, and 
private treatment records received prior to that date, made 
no reference to the right shoulder disability.  The veteran 
also submitted no communication between August 12, 1995 and 
October 18, 1996 referring to the right shoulder disability.

This record shows that the veteran did not submit a notice of 
disagreement with August 1996 denial of service connection.  
Therefore, the August 1995 decision would ordinarily become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

If new and material evidence had been received within the one 
year appeal period after the August 12, 1996 notice, the 
denial would not have become final.  Muehl v. West, 13 Vet 
App 159 (1999); 38 C.F.R. § 3.156(b) (2006).  Inasmuch as 
there was no evidence referring to the shoulder disability in 
the year after notice of the denial of service connection, it 
cannot be found that new and material evidence was received 
during the relevant period.

Because there was not a notice of disagreement or new and 
material evidence in the year after notice of the denial, the 
August 1995 rating decision became final.

Entitlement to service connection for a right shoulder 
disability was established by a June 2003 Board decision.  
The October 2003 rating decision which implemented the 
Board's decision assigned an effective date of October 18, 
1996 for this disability.

The effective date for direct service connection is the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, it will be the date of 
receipt of claim, or date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400(b)(2)(i) (2006).  However, the 
effective date of a claim received after a final disallowance 
is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2006) (2006).

Subsequent to the August 1995 notice letter, the first 
communication received from the veteran pertaining to her 
right shoulder disability was a VA Form 21-4138, Statement in 
Support of Claim, received on October 18, 1996.  The RO 
determined that this was a request to reopen her claim for 
service connection for a right shoulder disability, and the 
October 2003 rating decision relied on this claim to 
establish the effective date.  

There are no other communications from the veteran pertaining 
to the right shoulder dated between August 1995 and October 
18, 1996 that can be interpreted as a claim for service 
connection for the right shoulder.  Therefore, as the 
veteran's first claim for service connection for a right 
shoulder disability was denied in the final August 1995 
rating decision, and the date of receipt of the claim to 
reopen was October 18, 1996, this is the proper effective 
date for service connection for the right shoulder 
disability.  

Ramus and Hip

If an increase in disability occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase. 38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 
(1997). 

Entitlement to service connection for the residuals of a 
stress fracture of the right inferior pubic ramus was 
established in the August 1995 rating decision.  A zero 
percent evaluation was assigned, effective August 20, 1994.  
As noted above, the veteran was provided notice of that 
decision on August 12, 1995.  The veteran was notified of 
this decision and of her appeal rights did not submit a 
notice of disagreement with this evaluation within one year 
of notice of this decision, which makes it final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Some of the medical records received between August 12, 1995 
and October 18, 1996 make reference to the history of right 
pubic ramus fracture.  In a private physical therapy 
assessment dated in December 1995, and ranges of right hip 
pain were reported, but none of these met the criteria for a 
compensable evaluation.  Right hip abduction was to 40 
degrees, while VA recognized 45 degrees as being normal.  
38 C.F.R. § 4.70.  Hip flexion was reported as being within 
normal limits.  A 20 percent rating is provided when 
abduction is limited beyond 10 degrees, and 10 percent 
ratings are provided when there is limitation of rotation 
preventing "toe-out" more than 15 degrees or limitation of 
adduction prevented crossing the legs.  The December 1995 
record contains no comment on the veteran's ability to "toe-
out" or cross her legs.

While this record could be deemed a claim for increase as of 
the date of its receipt, in July 1996, it did not show 
entitlement to an increased or compensable rating.  38 C.F.R. 
§ 3.157.  Even if deemed a claim for increase, the effective 
date would be when she was subsequently shown to meet the 
criteria for the increase.  Harper.

The reports of pain and noncompensable limitation of motion 
could not serve as the basis for a compensable evaluation 
because there were no findings of arthritis or any of the 
underlying conditions for which VA provides compensation when 
the range of motion is noncompensable.  38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Codes 5002-5024 (2006)

Similarly, other VA and private records prior to October 18, 
1996, make reference the pubic ramus fracture, but do not 
contain findings showing entitlement to an increase.  They 
could, thus, not serve as the basis for an earlier effective 
date for the 20 percent rating.  Other treatment records 
include June 1996 VA records that showed good range of motion 
in all extremities.  August 1996 records show that the 
veteran had ongoing pain in the right pubic area with 
walking, sitting, and standing.  There had been gradual 
improvement but not total resolution between 1994 and 1995.  

For the same reasons, if the subsequent treatment records 
were considered new and material evidence received within the 
appeal period after the August 1995 decision, the effective 
date could not be earlier than October 18 1996, because the 
increase warranting a 20 percent evaluation was not shown 
until after that date.  In any event the records were not new 
and material because they contained no suggestion that the 
veteran met the criteria for a compensable evaluation.

An October 2003 rating decision increased the evaluation for 
the veteran's stress fracture of the ramus to 20 percent, 
effective October 18, 2003.  

The evidence does not support entitlement to a compensable 
evaluation prior to October 18, 1996.  There was a very small 
loss of abduction and adduction on the right hip when 
compared to the left in December 1995, but the veteran 
retained full flexion.  June 1996 records noted good range of 
motion, and while ongoing pain was noted in August 1996, 
there was an indication that this had improved during the 
previous year.  

These records do not refer to incoordination or fatigability.  
The Board finds that these symptoms do not equate to even the 
slight hip impairment required for a 10 percent evaluation 
under the rating code for impairment of the femur.  Moreover, 
the slight loss of range of motion shown in December 1995 is 
not compensable under the appropriate rating codes.  
Therefore, this evidence does not support entitlement to a 
compensable evaluation prior to October 18, 1996 for the 
veteran's residuals of a stress fracture of the right 
inferior pubic ramus with right hip impairment.  38 C.F.R. 
§§ 4.31, 4.71a, Codes 5251, 5252, 5253, 5255.  







							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased evaluation for the residuals of a 
stress fracture of the right inferior pubic ramus with right 
hip impairment is denied. 

Entitlement to an effective date prior to October 18, 1996 
for service connection for a right shoulder disability is 
denied. 

Entitlement to an effective date prior to October 18, 1996 
for a 20 percent evaluation for the residuals of a stress 
fracture of the right inferior pubic ramus with right hip 
impairment is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


